Citation Nr: 1303082	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-48 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left hip disability, including osteoarthritis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board has reviewed the Veteran's claims file and electronic filings on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

The Veteran's current left hip disability did not have its onset in active service or manifest to a compensable degree within one year after discharge from active service and is not the result of a disease or injury incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for left hip disability, including osteoarthritis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claim for service connection and of the Veteran 's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

All necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  The Veteran also submitted a statement from a fellow serviceman.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in November 2008 and September 2010.

The Board finds that the examinations, including the November 2008 addendum to the first examination, both which were completed by the same physician's assistant, are adequate to decide the issue on appeal.  Although the Veteran through his representative challenged the adequacy of a November 2008 examination, in particular as to the asserted course of the Veteran's disorder, the file was resubmitted to that examiner for an addendum which fully responds to the central inquiry in this matter:  whether the Veteran has a left hip disorder that was caused by military service. 

The Veteran also argues that the examination is insufficient because the examiner was a physician's assistant. However, the record indicates both that the physician's assistant was certified, as designated by a "C," after her professional title, and that the examination addendum was co-signed by a physician. 

VA is not prohibited from having nurse practitioners or physician assistants conduct examinations.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). 

While a physician's assistant may have conducted the examinations, the Board finds that the examinations are adequate.  The opinions provided were based on a physical examination, interview of the Veteran, and review of the claims file.  The examiner considered the pertinent medical history, including obtaining a description from the Veteran of his in-service injury and examining his in-service and post-service treatment records involving his hips.  The examiner further reviewed x-rays of both hips.  The examiner obtained an accurate history,  listened to the Veteran's assertions, and provided a reasoned and thorough opinion.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


The Merits of the Claim

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). A nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service treatment records reflect that in December 1985 the Veteran was treated for a hematoma on his left thigh/hip suffered after being blown over by A/C exhaust.  He was seen periodically throughout 1986 for follow-up visits to check his hip.

An August 2008 statement submitted by a serviceman who served with the Veteran  recounted that the Veteran was knocked down onto the flight deck by jet exhaust in December 1985, resulting in a hematoma on his left hip and thigh and putting him on light duty for more than a month.

At his separation examination in September 1987, the Veteran noted he was in good health except for his December 1985 hip injury.  The examiner described the left hip injury as a muscle contusion due to a fall from a jet blast and stated that the site of the injury was resolving.  However, his musculoskeletal system was noted as normal upon examination.

After service, the Veteran sought treatment for hip pain again in January 1991 after slipping on ice.  At the time he sought treatment he mentioned his in-service injury of December 1985, but the treatment record reflects that he said he had been doing well until falling, resulting in pain stretching down his leg.  Within a week he reported improvement.

A year later, in January 1992, the Veteran complained again of hip pain radiating into his knee with no precipitating injury, although he noted it was in the area of his in-service injury.  At his private yearly physicals in 1993, 2002, 2005, and 2007 he reported no complaints related to his hips.  In November 2006 he sought treatment for his left hip, explaining that the pain began when the weather turned cold.  He attributed the pain to his previous in-service injury.  He was diagnosed with arthritis in his left hip.

In November 2008 the Veteran was seen for a VA examination.  The examiner opined that the Veteran's current osteoarthritis of the hip is not likely related to his injury in service in December 1985.  The examiner explained that osteoarthritis of the hip is not known to be related to soft tissue hematomas and is usually caused by repetitive trauma and aging.  The examiner stated that it was more likely than not that the Veteran's hip disability was caused by multiple factors, particularly the aging process.

The Veteran underwent a second VA examination in September 2010.  An x-ray showed no acute fracture or dislocation but a mild degenerative change with a small osteophyte formation.  The examiner noted the Veteran's in-service injury, as well as his post-service history of physical activity, including jet skiing, snow skiing, and jumping in and out of a delivery truck for 15 years while working as a deliveryman.  The examiner opined that it was more likely than not that the Veteran's repeated microtrauma to the hip as well as the process of aging and genetic predisposition caused the mild degenerative change in his left hip.  The examiner reiterated that soft tissue injury does not cause osteoarthritis.

The Board has considered all of the evidence in this matter.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

The evidence shows that the Veteran has a current left hip disability, namely osteoarthritis, which was first diagnosed in 2006, 19 years after he left service.  Since the disease did not manifest within one year of discharge from service, the presumptive service connection for chronic diseases does not apply.   38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran is competent to report hip pain, he is not competent to state that his current osteoarthritis of the hip is a result of being knocked down by a jet blast while in service in 1985, because the etiology of such a medical disorder is not readily observed by laypersons.  

The only medical opinion in the record relating to the etiology of the Veteran's current hip disability states that it was not caused by or as a result of his 1985 in-service injury.  The VA examiner offering the September 2010 opinion considered the Veteran's service treatment records, the Veteran's statements, and his post-service treatment records. The examiner also conducted a physical examination of the Veteran.  The examiner concluded that the type of injury the Veteran sustained in December 1985, a soft tissue injury or hematoma, is not the type of injury that can cause osteoarthritis.  The examiner noted the Veteran's history of regular physical activity after he left service and suggested that it was more likely that his repeated microtrauma to his hip, the aging process, and genetic predisposition caused his left hip disability.  

The Board assigns significant probative weight to the VA examiner's medical opinion because it is thorough and persuasive and is based on a thorough review of the record, the Veteran's own reported history, and a physical examination of the Veteran, including x-rays. As in Jandreau, the Veteran's basic assertion of a cause and effect relationship between the in-service event and his current disorder has been fully investigated by a medical professional and found without merit. 

The Board also finds the evidence does not support a finding of continuity of symptomatology since service.  At the Veteran's examination on separation from service in September 1987, the examiner recorded no abnormalities with the Veteran's hip on examination, but did note that he had a resolving muscle contusion on his left hip.  After service, the Veteran sought no treatment for his hip for about three years until he fell in January 1991, and at that time he reported he had been doing well until the fall.  He reported an onset of hip pain again a year later, but subsequently made no complaints for approximately 15 years, including at multiple yearly physicals.  In November 2006 he was diagnosed with arthritis in his left hip.  The Veteran has made no statements in connection with this claim regarding experiencing left hip pain since service.  Further, his post-service private treatment records do not show a continuity of symptomatology since service, particularly considering the 15-year gap in which he sought no treatment for and made no complaints of hip pain during regular doctor's visits.

The preponderance of the evidence is against the Veteran's claim for service connection for his left hip disability.  VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant 's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left hip disability, including osteoarthritis, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


